Citation Nr: 1131751	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for scoliosis.

2.  Entitlement to an initial compensable disability rating for headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from August 1999 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

This case was previously before the Board in October 2009, at which time it was remanded for additional development.  The case has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Scoliosis is manifested by tenderness to palpation in the lumbosacral area.

2.  Headaches are manifested by one to two non-prostrating headaches per month.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 10 percent, but not higher, for scoliosis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a compensable disability rating for headaches have not been.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.124a, Diagnostic Code 8100 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in September 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran was afforded a VA examination in September 2006.  The Board notes that in the October 2009, the Board directed that the Veteran be afforded a new VA examination.  A review of the record shows that the Veteran was scheduled for the directed examination in June 2010, but that he failed to report without explanation.  In a February 2011 Supplemental Statement of the Case (SSOC), the Veteran was informed that as a result of his failure to report for his scheduled VA examination, the claims on appeal would be decided based on the evidence of record.  The Veteran has not indicated that he would like the opportunity to report for another VA examination.  Therefore, the Board finds that the duty to provide the Veteran with an adequate VA examination has been fulfilled.  

Additionally, the Board notes that in the October 2009 remand, the Board also directed that attempts should be made to obtain records which were identified by the Veteran at his September 2006 VA examination.  A review of the record shows that in February 2010, the Veteran was mailed a letter asking him to provide consent for release of medical records so that VA may attempt to obtain the indicated records.  To this date, the Veteran has not submitted such consent.  The Board notes that attempts to obtain the records on behalf of the Veteran could not be made without the requested consent form.  Additionally, the Veteran has not submitted the identified records.  Therefore, the Board finds that VA has substantially complied with the directives of the October 2009 Board remand and there is no barrier to proceeding with a final decision in this case.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.


Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Scoliosis

As there is no specific diagnostic code for scoliosis, it has been evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237-5242 (2010).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Headaches

As there is no diagnostic code specifically for headaches, the Veteran's headaches have been evaluated under Diagnostic Code 8100, used for evaluating migraine headaches.  Under this code, a 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Evaluation of Scoliosis

In September 2006, the Veteran was afforded a VA examination.  At that time, he reported that he woke up one day while serving in Iraq with mild back pain.  He reported that the pain became progressively worse throughout the day and after about a week, his superior noticed that the Veteran was experiencing problems.  He reported that his superior sent him to medical, at which time he was reportedly told that he had curvature of his spine.  The Veteran reported that he was prescribed Ibuprofen and Flexeril and sent to physical therapy for treatment at that time.  The Veteran reported that he continued to experience back pain even after he was returned to full duty.  The Veteran reported that since his separation from active service, he has tried to obtain a job, but that his back pain was "killing him."  He reported that he tried to work construction, but was unable, and so when he went to the welfare office, he was sent to see a physician who reportedly told him he should seek a desk job.    

The Veteran reported that walking for a half mile increased his back pain to a 3 out of 10 in intensity, that standing for one hour increased his back pain to a 6 out of 10 in intensity, that sitting in a soft chair for one hour increased his back pain to a 3-4 out of 10 in intensity, and that sitting in a hard chair for one hour increased his back pain to a 7 out of 10 in intensity.  The Veteran reported that he woke up in the morning with back pain that would range anywhere between a 2 and an 8 out of 10 in intensity.  He reported that the low back pain would radiate into the mid-back, between the shoulder blades, and would sometimes continue up into his neck and occipital and frontal areas as a headache.  The Veteran reported that he would lie down and rest on a soft surface to alleviate the pain.  He reported that after about one and a half hours, the pain would decrease.  The Veteran reported that he experienced painful flare-ups once or twice a month and that the flare-ups would last up to four days.  He reported that if the flare-up was severe, he was unable to do any type of work.  The Veteran reported experiencing warmth and tenderness with flare-ups and that stiffness would come and go without any specific cause.  He denied redness and weakness.  He denied being placed on bed rest for his back and denied any pain, tingling, or numbness radiating into his legs.  The Veteran reported that his back pain did not interfere with his ability to bathe, but that he did have trouble dressing himself at times.

Upon physical examination of his lumbar spine, the Veteran's range of motion measurements were as follows: flexion to 90 degrees with a pain level of 1, extension to 30 degrees with a pain level of 4, right lateral bending to 35 degrees with a pain level of 2, left lateral bending to 35 degrees without pain, and left and right lateral rotation to 35 degrees each with a pain level of 2.  The Veteran had increased pain by 2 points with repetitive range of motion.  There was no increased weakness, lack of endurance, or incoordination following repetitive motion.  There was no change in the degrees of range of motion following repetitive motion.  There was tenderness to palpation in the mid-lumbosacral area, at belt level.  Sensation was intact to monofilament in the lumbosacral area.  Straight leg raises were negative bilaterally with negative dorsiflexion in both feet.  X-rays of the lumbar spine revealed an unremarkable lumbosacral spine.  The examiner diagnosed scoliosis, by history, involving the lower and mid back with radiating pain causing neck pain and headaches. 

A review of the record shows that the Veteran has received sporadic treatment for various disabilities at the VA Medical Center.  A review of those records shows that in October 2006, the Veteran was seen for an initial consultation to establish care at the VA Medical Center.  At that time, it was noted that his back symptoms were the same as they had been at his VA examination one month prior.  In November 2007, the Veteran was given an admission assessment for admission to the hospital for an appendectomy.  At that time, it was noted that the Veteran had full range of motion of all joints and there was no back pain noted.  There are no other treatment notes involving the Veteran's lumbar spine of record.  

The Board finds that the Veteran is entitled to an initial disability rating of 10 percent for his scoliosis.  In this regard, the Board notes that the VA examiner clearly stated that the Veteran had tenderness to palpation in the lumbosacral area.  As the rating criteria states that a 10 percent will be warranted when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, the Board finds that the Veteran's lumbosacral tenderness sufficiently satisfy the criteria for 10 percent disability rating for this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board has considered assigning a higher disability rating.  However, there is no evidence indicating that the Veteran experiences forward flexion of the thoracolumbar spine that is greater than 30 degrees, but not greater than 60 degrees; that the combined range of motion of his thoracolumbar spine is not greater than 120 degrees; or that there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the Board notes that the Veteran was diagnosed with scoliosis, despite the lack of x-ray evidence, it appears from the evidence of record that the scoliosis is causing the lumbosacral tenderness and not the reverse.  Regardless, the Veteran's ranges of motion are close to full.  Therefore, entitlement to a disability rating in excess of 10 percent is not warranted in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Consideration has been given to assigning a disability rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than pain and tenderness to palpation.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran has degenerative disc disease.  In fact, his x-rays were unremarkable.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and tenderness to palpation.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted.  However, the Veteran has not complained of neurological symptoms that would be severe enough to warrant a separate compensable disability rating.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the rating period.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating than the currently-awarded 10 percent evaluation.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Headaches

In September 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that at times his severe back pain would radiate up and cause him to experience a headache.  He reported that the headaches were throbbing in nature and that the pain was a 7-8 out of 10 in intensity.  He reported that lying down would decrease the pain to a 3-4 out of 10 in intensity.  He reported that the headaches occurred once or twice a month and would last anywhere from a couple of hours to one day.  He denied any associated nausea, vomiting, or dizziness.  He reported sensitivity to light and noise during a headache.  He also reported that while having a headache, he lost his appetite.  The Veteran reported that he did not receive any sort of treatment for his headaches.  Although, he did report that when experiencing a headache he would lie down with a cold compress on his head in a dark, quiet room.  He reported that when he was working, he did not go to work when he had a headache, but otherwise the headaches did not interfere with any hobbies or sports.  The examiner diagnosed headaches secondary to back and neck pain.

A review of VA Medical Center treatment notes of record are negative for treatment for headaches.  Additionally, the Board notes that the Veteran specifically reported at his September 2006 VA examination that he did not receive treatment for headaches.  

The Board finds that the Veteran is not entitled to an initial compensable disability rating for headaches.  In this regard, the Veteran did report that he experienced headaches once or twice a month; however, there is no evidence indicating that the headaches are prostrating.  The Veteran specifically reported that the headache pain was, at worst, at 7-8 out of 10 in intensity and that the pain was relieved by lying down.  Additionally, there is no evidence indicating that the Veteran receives any sort of treatment, to include medication, for his headaches.  Therefore, the Veteran is not entitled to a compensable disability rating for his headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  

Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  Additionally, while the Veteran has reported that he cannot work because of his low back disability, the Veteran himself reported that he was told to seek a "desk job" so, there is no evidence that his back disability or associated headaches prohibit him from working.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of the disability rating assigned in this decision.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Id.


ORDER

Entitlement to an initial 10 percent evaluation, but not higher, for scoliosis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an initial compensable disability rating for headaches is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


